/"'
- • '.'   A0245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 ofl
                                                                                                                                                              I   I   I
                                                                                                                                                                      ,


                                                    UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                    V.                                  (For Offenses Committed_ On or After November I, 1987)


                                              Wu Lin                                    Case Number: 3:20-mj-20061

                                                                                        Patrick o. Hall
                                                                                        Defendant's Attorney


          REGISTRATION NO. 9361 4298                                                                                      FILED
          THE DEFENDANT:                                                                                                      JAN 2 1 2020
           ~ pleaded guilty to count(s) I of Complaint
           0 was found guilty to count( s)                                                                         CbH1K us D:,m,ICT CCJUf1r
                                                                                                               sourH~RN t:llSTl'IICi c,r, C/;Llf'flANIA
               after a plea of not guilty.                                                 g'                       OEFU1Y
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                     Nature of Offense                                                           Count Number(s)
          8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                 I
           •   The defendant has been found not guilty on count(s)
                                                                                  -------------------
           •   Count(s)
                             ------------------                                      dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
                                          \,/
                                      i
                                          ,EJ\ TIME SERVED
                                               '•
                                                                                    • ________ days
            lZl Assessment: $10 WAIVED lZl Fine: WAIVED
           lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, January 21, 2020
                                                                                     Date of Imposition of Sentence

                     ·T::>
          Received \ · '·
                      DUSM
                             f') -~·-,yJ
                                  1
                                      '   '
                                              L,0.
                                                                                     n!idR~ocK
                                                                                     UNITED STATES MAGISTRATE JUDGE


          Clerk's Office Copy                                                                                                      3 :20-mj-20061
